                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                 SOUTHERN DIVISION
                                   No. 7:17-CV-29-FL

  HSG, LLC d/b/a “HIGH SPEED GEAR,”
                 Plaintiff,
                                                     ORDER GRANTING EDGE-
         v.                                          WORKS’ MOTION TO SEAL

  EDGE-WORKS MANUFACTURING
  COMPANY d/b/a “G-CODE” et al.,
                 Defendants.

                                             ORDER

       Before the Court is Defendant’s Motion to Seal the underacted version of plaintiff HSG,

LLC’s (“HSG”) Response in Opposition to Defendant Edge-Works Manufacturing Company’s

Cross Motion for Summary Judgment (DE #148) (the “Sealed Document”). The Court finds that this

Motion is filed pursuant to the terms of Section 3(a) and 3(b) of the Protective Order entered on May

8, 2017 (DE #42) and in response to the reasonable procedures seeking compliance therewith as set

forth in HSG’s Notice to Court Regarding Proposed Sealed Filings (DE #149) (the “Notice”).

       This Court finds that Edge-Works has complied with the terms of the Protective Order by

publicly filing contemporaneously with this motion a redacted version of the Sealed Document.

       For these reasons, and for good cause shown, the Defendant’s Motion to Seal the proposed

Sealed Document is GRANTED.

       IT IS FURTHER ORDERED that the unredacted version of the Sealed Document (DE #148)

shall be SEALED until further order of this Court.




                                                 1
SO ORDERED this 26th day of October, 2018.



                                       __________________________________
                                       LOUISE W. FLANAGAN
                                       United States District Judge




                                        2
